Citation Nr: 0212593	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  02-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service-connection for tinnitus.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service-connection for hypertension.  

3.  Entitlement to service-connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1941 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, in which the RO determined that new 
and material evidence to reopen the claims of service-
connection for tinnitus and hypertension had not been 
submitted and denied service-connection for bilateral hearing 
loss.  


REMAND

The veteran was scheduled for a Central Office Hearing for 
September 24, 2002.  On September 10, 2002 the veteran 
submitted a written statement canceling his Central Office 
Hearing and requesting a Videoconference Hearing.  A claimant 
has a right to a hearing on appeal, if the desire for a 
hearing is so expressed.  38 C.F.R. § 20.700(a).  
Furthermore, the Board is prohibited from deciding any appeal 
until the veteran has been afforded the opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (2002); 38 C.F.R. § 20.700(a) 
(2002).  

To ensure full compliance with due process requirements, 
Bernard v. Brown, 4 Vet. App. 384 (1993), the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for 
the next available videoconference 
hearing date at the local VA office.  A 
copy of the notice for this scheduled 
hearing should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



